        Case 0:20-cv-60416-RS Document 4 Entered on FLSD Docket 02/26/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


                        TOCMAIL INC                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 0:20-cv-60416
                                                                      )
              MICROSOFT CORPORATION                                   )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICROSOFT CORPORATION
                                           c/o Corporation Service Company, as Registered Agent
                                           1201 Hays Street
                                           Tallahassee, FL 32301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joshua D. Martin
                                           Email: josh.martin@johnsonmartinlaw.com
                                           JOHNSON & MARTIN, PA
                                           500 West Cypress Road, Suite 430
                                           Fort Lauderdale, Florida 33309
                                           Telephone: (954) 790-6699

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




             Feb 26, 2020
Date:                                                                                                s/ Juan Ulacia
